     Case 2:19-cv-02518-KJM-DMC Document 18 Filed 08/05/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGELIO MAY RUIZ,                                  No. 2:19-CV-2518-KJM-DMC-P
12                         Plaintiff,
13            v.                                         ORDER
14    S. GATES, et al.,
15                         Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s request, ECF No. 14, to admit

19   evidence. Plaintiff’s motion is denied without prejudice as premature. At the current stage of the

20   case, before the matter has become at-issue with the filing of an answer, there is no need to admit

21   or consider evidence. At a later stage in the proceedings, following completion of discovery, the

22   Court will permit entry of evidence in the proper context, i.e., a motion for summary judgment or

23   at a trial on the merits.

24                   Accordingly, IT IS HEREBY ORDERED that Plaintiff’s request, ECF No. 14, is

25   denied without prejudice.

26   Dated: August 5, 2021
                                                             ____________________________________
27                                                           DENNIS M. COTA
28                                                           UNITED STATES MAGISTRATE JUDGE
                                                         1
